Title: To Thomas Jefferson from James Clarke, 15 August 1821
From: Clarke, James
To: Jefferson, Thomas


Dear Sir
powhatan
Augt 15th 1821
Inclosed, I send you a small sample of the cotton, and the coffee, which grows Spontaneously on that part of the coast of Africa now colonising with the free people of Colour from America. It was sent to Richmond by one of the first adventurers from VirginiaHe writes, the country is remarkably healthy and the soil extremely fertile—It gives me a pleasing hope, that we shall, in time, get rid of that unfortunate discription of people, and they be placed in a much happier situation than they are here—and that it will open a door to many slave holders who wish to emancipate their slaves—I am extremely glad to learn that your health has very much improved since I had the pleasure of seing last Be pleased to accept the highest respt of Your Obedt ServtJames Clarke